TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00597-CR



                  Rachel Ann Kennedy a/k/a Rachel Ann Kinsley, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 68757, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Rachel Ann Kennedy a/k/a Rachel Ann Kinsley has filed a pro se notice

of appeal from her judgment of conviction for the offense of criminal nonsupport, an offense

to which she pleaded guilty. The district court has certified that this is a plea-bargain case, the

defendant has no right of appeal, and the defendant has waived the right of appeal. See Tex. R. App.

P. 25.2(a)(2), (d). Accordingly, we dismiss the appeal.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed

Filed: October 19, 2012

Do Not Publish